DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites the limitation of the acoustic mirror positioned on two sides of the ceramic substrate beneath the frame structure. However, it is not clear what two sides of the ceramic substrate refers to. Does it refer to top and bottom sides of the substrate? For examination purposes, the acoustic mirror is formed between the active vibration area and the substrate. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burak et al. (US20170288121, hereinafter Burak) in view of Ohara et al. (US20070188270, hereinafter Ohara).
Regarding claim 1, Burak discloses a bulk acoustic wave resonator comprising: a ceramic substrate (210); a piezoelectric layer (230) on the ceramic substrate; first (220) and second electrodes (840) on opposing sides of the piezoelectric layer; and the second electrode being positioned between the piezoelectric layer and a passivation layer (see paragraph 0069); and a frame structure (860) along an edge of an active region of the bulk acoustic wave resonator.
Burak fails to disclose a passivation layer formed between the substrate and the first electrode. Ohara discloses a bulk acoustic wave resonator comprising a first passivation layer (20) formed between the substrate and the first electrode. Passivation layers are known to provide protection to the elements from the environment. Therefore, it is the Examiner's position that it would have been obvious to provide a passivation layer formed between the substrate and the first electrode to protect the surfaces. 
Regarding claim 2, Ohara and Burak discloses the use of a ceramic substrate, but fail to disclose a spinel substrate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a spinel substrate to form the substrate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is the Examiner's position that the general characteristics, advantages and disadvantages of specific ceramics or glass to form the substrate are well known, so that the choice of anyone of them as a substitute for any one of the others to obtain the known or naturally expected advantages of the chosen material presents in general a case of good judgment instead of a case of invention.
Regarding claims 3 and 4, Ohara shows in Fig. 15 the cavity formed above the substrate and having a trapezoidal shape where the air gap forms an acute angle with respect to the surface of the substrate. 
Regarding claim 5, the BAW resonator is a film bulk acoustic wave resonator. 
Regarding claim 6, in Fig. 2, Burak discloses an acoustic mirror positioned between the substrate and the electrode.
Regarding claim 7, Burak discloses an acoustic mirror formed between the vibration area and the substrate. 
Regarding claim 8, the ceramic substrate includes a planarized surface facing a center portion of the piezoelectric layer.
Regarding claim 9, Burak and Ohara fail to disclose the polycrystalline ceramic substrate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a polycrystalline substrate to form the substrate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is the Examiner's position that the general characteristics, advantages and disadvantages of specific ceramics to form the substrate are well known, so that the choice of anyone of them as a substitute for any one of the others to obtain the known or naturally expected advantages of the chosen material presents in general a case of good judgment instead of a case of invention.
Regarding claim 10, Ohara discloses in Fig. 6 the first electrode having a thickness of about 3000Å and the second electrode has an approximate thickness of about 2200 Å.
Regarding claims 11-13, the frame structure disclosed by Burak comprises a raised frame structure and a recessed frame structure and a second raised structure (See Fig. 3A).
Regarding claim 14, Burak discloses an acoustic wave filter comprising: a bulk acoustic wave resonator including a piezoelectric layer on a ceramic substrate, first and second electrodes on opposing sides of the piezoelectric layer, a passivation layer positioned such that the second electrode is positioned between the piezoelectric layer and the second passivation layer, and a frame structure along an edge of an active region of the bulk acoustic wave resonator. Ohara discloses a BAW device comprising two passivation layers, one formed on top of the second electrode and one formed between the substrate and the first electrode. It would have been obvious to combine a plurality of acoustic wave resonators together to filter a radio frequency signal, as the structure is well known in the art.
Regarding claim 15, Ohara and Burak discloses the use of ceramic substrate, but fail to disclose a spinel substrate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a spinel substrate to form the substrate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is the Examiner's position that the general characteristics, advantages and disadvantages of specific ceramics or glass to form the substrate are well known, so that the choice of anyone of them as a substitute for any one of the others to obtain the known or naturally expected advantages of the chosen material presents in general a case of good judgment instead of a case of invention.
Regarding claim 16, it should be noted that the claimed limitation is not a structural limitation and therefore given little patentable weight. 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yota (US20180277527, hereinafter Yota) in view of Burak.
Regarding claim 17, Yota discloses a package module (300) comprising: a packaging substrate (200, 235); an acoustic wave filter (606) on the packaging substrate and configured to filter a radio frequency signal, the acoustic wave filter including a bulk acoustic wave resonator, the bulk acoustic wave resonator including a ceramic substrate (GaAs); and a radio frequency component (antenna) on the packaging substrate, the acoustic wave filter and the radio frequency component being enclosed within a common package. See Abstract of the invention. 
Yota is silent regarding the structure of the bulk acoustic wave resonator, specifically comprising a frame structure outside of a middle area of an active region of the bulk acoustic wave resonator. As explained above, Burak discloses a bulk acoustic wave resonator comprising a frame structure that improves the operation of the acoustic resonator. Therefore, it is the Examiner's position that it would have been obvious to provide the bulk acoustic wave resonator with a frame structure to improve the operation of the acoustic resonator. 
Regarding claim 18, Yota discloses the invention as explained above, but fails to disclose the spinel substrate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a spinel substrate to form the substrate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is the Examiner's position that the general characteristics, advantages and disadvantages of specific ceramics or glass to form the substrate are well known, so that the choice of anyone of them as a substitute for any one of the others to obtain the known or naturally expected advantages of the chosen material presents in general a case of good judgment instead of a case of invention.
Regarding claim 19, Yota discloses the use of switches.
Regarding claim 20, Yota discloses the module comprising surface acoustic wave resonators on the ceramic substrate. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. San Martin/
Primary Examiner, Art Unit 2837